Citation Nr: 1525840	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for social phobia prior to April 11, 2012 and a rating in excess of 70 percent from that date.

2. Entitlement to an effective date earlier than April 11, 2012, for the grant of an increased 70 percent disability rating for the Veteran's service-connected social phobia.

3. Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and spouse.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1994 to May 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and a June 2012 rating decision issue by the Oakland, California RO.  The April 2007 rating decision, in pertinent part, denied a rating in excess of 50 percent for the Veteran's service-connected social phobia.  The June 2012 rating decision increased the disability rating for the Veteran's service-connected social phobia to 70 percent, effective April 11, 2012.  The claims file is now in the jurisdiction of the Portland, Oregon RO.  In March 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1. At the March 2015 Board hearing, the Veteran withdrew her appeal seeking an increased rating for her service-connected social phobia.

2. A December 2001 rating decision, in pertinent part, granted service connection for social phobia, and assigned a 30 percent disability rating, effective May 22, 2001; the Veteran did not appeal the decision with respect to the rating assigned, and new and material evidence was not received within one year of the decision; CUE in that decision has not been alleged.

3. Following the December 2001 decision, an informal claim for a higher rating for the Veteran's service-connected social phobia was received by the RO on July 24, 2006, in the form of a VA examination report.

4. A September 2006 rating decision granted an increased 50 percent disability rating, effective July 24, 2006, for the Veteran's service-connected social phobia; the September 2006 rating decision did not become final because the Veteran submitted new and material evidence pertaining the rating assigned for her social-phobia within a year of the decision.
	
5. It is not factually ascertainable that the Veteran's social phobia warranted an increased 70 percent rating prior to April 11, 2012.

6. The schedular criteria for TDIU were not met prior to April 2012; the evidence does not show the Veteran's service-connected disabilities have prevented her from securing and maintaining substantially gainful employment consistent with her level of education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal of the issue of entitlement to a rating in excess of 50 percent for social phobia prior to April 11, 2012 and a rating in excess of 70 percent from that date have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for an effective date earlier than April 11, 2012, for the grant of an increased 70 percent disability rating for the service-connected social phobia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.85, 4.86, Diagnostic Code 6100 (2014).

3. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal
	
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the March 2015 Board hearing, the Veteran withdrew her appeal seeking an increased rating for her service-connected social phobia.

Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the issue of entitlement to a rating in excess of 50 percent for social phobia prior to April 11, 2012 and a rating in excess of 70 percent from that date.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met for the claims remaining on appeal.  With respect to the earlier effective date claim, the June 2012 rating decision on appeal granted an increased disability rating and effective date for the award.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2007 letter provided notice on the "downstream" issues of disability ratings and effective dates prior to when the June 2012 rating decision was issued.  With respect to the matter of entitlement to TDIU, a June 2012 letter informed the Veteran of the information needed to substantiate entitlement to TDIU.  The claims were most recently readjudicated in an October 2014 supplemental statement of the case.  Therefore, any timing deficiency has been remedied.  The appellant has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's private and VA treatment records pertinent to the issues on appeal has been completed.  The Board acknowledges that the Veteran underwent VA-funded private counseling for her social phobia between 2007 and 2008.  While an October 2007 intake evaluation report is associated with the record and the private counselor summarized her treatment of the Veteran in a June 2012 letter, the complete records of this treatment are not associated with the claims file.  However, the Board finds all necessary development to secure the outstanding records has been performed.  This is so because, in her July 2012 notice of disagreement, the Veteran said she tried to obtain the treatment records from the counseling center and was informed they were unavailable.  Further, neither the Veteran nor the record clearly indicate additional relevant evidence is outstanding.  Notably, the Veteran requested an in-person review of her file in May 2014.  The request was granted, but the RO mailed the Veteran a copy of her claims file for her review after she did not appear in person to review the file.  During the March 2015 Board hearing, the Veteran did not indicate any records were outstanding, and the undersigned suggested the Veteran attempt to identify any outstanding relevant records after the hearing and either identify them for the Board or submit them.  No communication from the Veteran identifying outstanding records has been received since the hearing.  

The Veteran was provided VA mental examinations in July 2006, March 2007, April 2012, and May 2014.  She underwent VA examinations that pertain to her TDIU claim in March 2007, August 2012, and May 2014.  The July 2006 examiner noted the Veteran's claims file and medical records were not available for review; the March 2007 examiners noted her claims file was not available for review, but that her medical records were reviewed.  However, review of the claims file is not a requisite for an adequate examination, it is merely a concise way of referring to the medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  Furthermore, the examiners' reports show they were familiar with her medical history and evaluated the severity of her service-connected social phobia with the available means.  The Board finds the opinions, taken together, adequate for adjudication purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the undersigned asked questions of the Veteran to ascertain the nature of her earlier effective date and TDIU claims.  Her testimony reflects knowledge of the elements necessary to substantiate the claims.  As noted, the undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate her claims.  As such, the Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks entitlement to an effective date earlier than April 11, 2012, for the grant of an increased 70 percent disability rating for her service-connected social phobia and entitlement to TDIU.   

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A procedural and medical history will help clarify the Veteran's claims.

A December 2001 rating decision granted service connection for social phobia, rated 30 percent disabling, effective May 22, 2001 and piriformis strain of the right hip, rated 10 percent disabling, also effective May 22, 2001.  The Veteran did not appeal the decision.

The Veteran's VA vocational rehabilitation file shows she filed an application for services in April 2002.  She indicated her service-connected disabilities interfered with her ability to work.  A March 2003 counseling narrative report shows she reported her anxiety had limited her ability to work with adults and meet new people.

A March 2005 VA mental health note indicates the Veteran reported she was pregnant.  The physician noted she advised the Veteran that there was not documentation of problems caused by using her prescribed medications while pregnant.  A May 2005 VA social work consultation note indicates the Veteran refused social services.  

A February 2006 RO note indicates a VA mental examination to evaluate the Veteran's service-connected social phobia needed to be scheduled.

A June 2006 VA treatment note indicates the Veteran reported anxiety problems and that her palms became sweaty.  Controlled anxiety was diagnosed, and she was referred for a mental health consultation.  A June 2006 VA clinical social work consultation note indicates she reported her anxiety had limited her social connections with other people.  She did not want to be around others and was more comfortable at home with her family.  She became "shakey" and sweaty when anticipating a social situation and usually cancelled them.  On examination, she was oriented times 4.  She was cooperative.  Her speech had a normal rate and volume.  She had no loosening of associations, flights of ideas, or tangential thinking.  She did not describe any hallucinations or delusions.  She did not have suicidal or homicidal ideations.  Her mood was described as hopeful/slightly constricted with no anger evident, but sadness and happiness expressed well.  General anxiety disorder was diagnosed, and a GAF score of 70 was assigned.  

The Veteran was provided a VA examination in July 2006.  The examiner noted the Veteran's claims file and medical records were unavailable for review.  She reported experiencing anxiety, depression, difficulty sleeping, and memory problems.  She reported the symptoms had been increasing in severity.  She said the anxiety was creating difficulties in her marriage.  She had made appointments for treatment in the past, but cancelled them because of her anxiety.  She said she did not have close friends and did not like to go out.  She reported working full-time as a clerk in medical office for the prior 6 months.  She said her anxiety had prevented her from holding any prior jobs as long.  She reported waking up many times at night.  She said her anxiety also caused concentration and memory problems.  The examiner noted she was nicely dressed and well-groomed.  There were no tics or mannerisms identified.  Her speech, fluency, and articulation were within normal limits.  She was cooperative and made good eye contact throughout the examination, but complained of wet palms and anxiety and teared up periodically.  She described her mood as okay, which the examiner noted was consistent with her overall affect, which was constricted.  She appeared anxious through the session, and her anxieties competed with her ability to recall.  Her intelligence was estimated to be above average.  She was oriented times 4.  She denied homicidal and suicidal ideations.  She had notions of paranoia from time to time, but said it was not overwhelming.  Her thought processes were goal-directed, logical, and coherent.  There were no signs of psychosis.  Her judgment was intact.  Her insight was apparent.  She made errors in a serial 7s examination, which the examiner felt were due to her anxiety.  Her remote memory was impaired.  Her short-term recall was moderately impaired.  Her cognitive function was definitely impacted by her anxieties.  Based on these findings, the examiner diagnosed social anxiety, chronic and severe.  The examiner opined she was capable of managing her own routine financial affairs, but would require considerable support from her husband.  A GAF score of 48 was assigned.  The examiner noted it was more likely than not that her phobia would continue to worsen over time and that her anxiety is completely overpowering.  

The Veteran earned a bachelor's degree in business economics in August 2006.

A September 2006 rating decision granted an increased 50 percent disability rating, effective July 24, 2006, for the Veteran's service-connected social phobia.  At that time, her only other service-connected disability was a piriformis strain of the right hip, rated 10 percent disabling from May 22, 2001.  Her combined evaluation was 40 percent from May 22, 2001 to July 23, 2006, and 60 percent from July 24, 2006.

A December 2006 VA social work consultation note indicated the Veteran had a long history of depression/social anxiety and stopped taking her medications due to the side effects.  She said she had benefited from counseling in the past and wanted to resume.  She reported her social anxiety was increasing in severity.  She became nervous in social settings, causing her hands to sweat and was only able to endure them with intense anxiety.  She reported she had experienced panic attacks, a racing heart, hand tremors, sweating, and shaking.  The frequency of her panic attacks was not noted.  She said she was so preoccupied when she was at work that she did not notice any symptoms.  She did not appear nervous or anxious during the interview, but felt her daughter, who was with her, calmed her.  On examination, she appeared to be well-groomed and have good hygiene.  Her behavior was normal without mannerisms or abnormal movements.  Her speech rate, volume, and articulation were normal.  Her affect was normal, and her mood was euthymic.  Her thought processes were normal, logical, and goal-directed with no loosening of associations or flight of ideas.  Her thought content was normal with no delusions, feelings of helplessness or hopelessness, or obsessions.  She did not have suicidal or homicidal ideations.  She did not experience auditory or visual hallucinations, or flashbacks.  She was oriented to time, place, person, and situation.  Her memory was intact.  Her intelligence was average, her attention and concentration was good, her insight was good, and her judgment was good.  The Veteran reported she had tried counseling in the past, but cancelled appointments because of her anxiety.  She agreed to try medication and engage in talk therapy again.  Social anxiety disorder was diagnosed, and a GAF score of 60 was assigned.  

A January 2007 VA treatment notes shows the Veteran complained of low back pain.  On examination, the lumbar spine range of motion was normal.  There was tenderness, but she was able to ambulate and pick up her child without apparent difficulty.

A January 2007 VA psychiatric assessment note shows the Veteran reported she was nervous in social settings, that her face became red, her heart raced, and she sweated.  She reported sometimes experiencing spontaneous anxiety attacks while watching the television at home.  On examination, psychiatrist noted she smiled, made good eye contact, and was relaxed, attentive, appropriate, and informative.  She had no mannerisms or abnormal movements.  Her speech was soft-spoken and clear.  Her affect was normally tense.  Her mood was a little anxious.  Her thought processes were logical and goal-directed with no loosening of associations or flight of ideas.  She had no delusions, feelings of helplessness or hopelessness, or obsessions.  She had no suicidal or homicidal ideations.  She did not experience hallucinations or flashbacks.  She was oriented to time, place, person, and situation.  Her memory was intact.  Her intelligence was average.  Her attention, concentration, insight were good.  Her judgment was described as poor.  A GAF score of 80 was assigned. 

A January 2007 VA social work consultation note indicates the Veteran presented as a warm, bright, and anxious individual.  He noted she experienced panic attacks and social avoidance.  Weekly sessions of hypnotherapy were planned.  A GAF score of 70 was assigned.  A February 2007 note indicates her affect was broad and her mood was curious/anxious.  A telephone encounter note from later in February 2007 indicates she reported her medication was helping reduce her anxiety symptoms.  Her hands were less sweaty, and she had less tension.

In a letter received on February 3, 2007, the Veteran requested a reevaluation of her service-connected disability because she report it had increased in severity.  

The Veteran was provided a VA mental examination in March 2007.  The examiner noted her claims file was not available for review, but that her VA medical records were reviewed.  She reported working full-time as an office manager and a bookkeeper, a job she had held for 2 weeks.  She lost 2 weeks of work in the prior 12 months due to the flu.  She said she had stopped taking her prescribed medications regularly because she forgot the doses.  She also cancelled her appointments with the VA social worker because of her anxiety.  She reported continued difficulty with symptoms of anxiety in social situations, including a racing heart, sweating, nervousness, and becoming red-faced.  She also reported experiencing feelings of fatigue, muscle tension, poor sleep, uncontrollable worry, and feelings of depression at times.  She reported she had been working at her current job as a bookkeeper for two weeks, but was already looking for reasons to quit.  The severity of her symptoms was noted to be "high," and the duration was chronic and continuous.  The examiner found there seemed "to have been a slight increase in the severity of symptoms" since her last VA examination.  She reported some discourse in her marriage because of her attention and memory issues.  She said she did not make attempts to call friends and waited a long time to return e-mails to them.  She did not make attempts to visit her family.  She did not participate in social activities or leisure pursuits outside of her home.  She denied difficulty with violent or assaultive behavior.  On examination, there was no impairment in her thought process or communication.  There were no delusions or hallucinations present.  Her behavior was friendly and cooperative.  She denied suicidal or homicidal ideations.  She was able to maintain her personal hygiene and complete activities of daily living independently.  She was oriented times 4.  She reported significant difficulty with memory impairment and concentration.  There was no obsessive or ritualistic behavior.  Her speech was of normal rate and rhythm.  She did not have panic attacks, but did experience panic symptoms related to her anxiety.  A slight depressed mood and significant sleep impairment were also present.  She did not have an impaired impulse control.  The examiner noted she isolated herself significantly and did not engage in social activities.  She was able to appropriately interact with others and meet her family responsibilities.  Her sporadic work history made it difficult to meet work demands and responsibilities, and she frequently left jobs because of her anxiety.  Overall, the examiner found her symptoms of anxiety severely impacted on her employability, family role, and social relationships.  Social phobia was diagnosed, and a GAF score of 50 was assigned.

The Veteran was provided a VA hip and spine examination in March 2007.  The Veteran reported persistent low back pain.  The examiner found her low back disability mildly affected her ability to perform chores and shopping, moderately affected her ability to exercise, and prevented her participation in sports.  It had no significant effects on her occupation.  The Veteran reported flare-ups occurred twice a month and lasted 2 to 7 days, causing more severe pain and making walking difficult.  She had no incapacitating episodes in the prior 12 months.  Chronic lumbar spine sprain with chronic bilateral piriformis syndrome with mild to moderate functional loss was diagnosed.  

An April 2007 e-mail from the Veteran to her VA rehabilitation counselor shows she told him she was laid off from her job "after they figured out they couldn't afford my position anymore" and that she "decided to stay home" and pursue a Master of Business Administration (MBA) online.  

The Veteran underwent a private mental evaluation with a licensed professional counselor in October 2007 for treatment that was funded by VA.  She reported she was a stay-at-home mom, partly by choice and partly due to her anxiety.  She reported high anxiety in social settings and avoided them whenever possible.  She denied problems in situations where she was not expected to interact with others, even if it was quite crowded.  She said she had a history of panic attacks, but did not experience them at the time of the examination.  She denied symptoms of depression.  She said she had poor sleep.  She said she had few friends and kept apart from most people.  She reported she had not worked for several years.  She said she had underwent counseling before, but never longer than 3 or 4 sessions because her anxiety caused her to cancel sessions.  She reported her anxiety made work extremely stressful.  The examiner diagnosed social phobia, noting she had extreme anxiety in situations where she may need to interact with others and coped by avoiding such situations.  Social phobia and rule out (R/O PTSD) based on childhood trauma were diagnosed.  A GAF score of 55 was assigned.  Individual treatment two times a month for 6 months was planned.  

In a November 2007 notice of disagreement, the Veteran reported she was let go from her last job due to funding, but said she would have had to quit anyway because her social phobia interfered with her ability to work, indicating she left a prior job because of it.  She noted she was currently working with a therapist.  She said she was unable to even talk to people on the phone; the thought of going out in public made her cry, her stomach ache, and her palms sweat.  She said she and her husband had no social life, did not leave the house, and had no friends.  She also said she did not really talk to her family, except her mother.  She said she could not take medication for her panic attacks because it impaired her memory.  She reported having obsessional rituals, including getting dressed in a certain order, having to shower in a particular manner, eating in a certain manner, and cleaning in a ceratin manner.  She said she had difficulty breathing in stressful situations.  

In her May 2009 substantive appeal, the Veteran reported she had been unable to work for the prior 2 years.  She asserted her service-connected social phobia prevented her from seeking employment because she would need to be interviewed and meet new people.  She noted she had participated in therapy, but usually cancelled appointments because of her anxiety.

The Veteran was afforded a VA mental examination on April 11, 2012.  The examiner found the Veteran's level of occupational and social impairment was best described as: "occupational and social impairment with reduced reliability and productivity," rather than "occupational and social impairment with deficiencies in most areas" or "total occupational and social impairment."  The examiner found her symptoms included: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and obsessional rituals with interfere with routine activities.  She reported she was not working and had been laid off from her last job as a bookkeeper 5 years prior, in 2007.  She said she was laid off because of the economy and because she did not perform well enough.  She also indicated she was isolated from her coworkers and did not have close friends at work.  She reported that she had 6 jobs after discharge-apartment manager, veterinarian assistant, photographer, dog groomer, bookkeeper, and restaurant manager-and had difficulty functioning due to depression, weight gain, and panic attacks.  During that period, she earned her bachelor's degree in economics.  Regarding her ability to carry out employment functions, specifically the effect of the Veteran's service-connected disabilities on her ability to engage in substantially gainful employment, the examiner found the Veteran was currently unable to function in some occupational settings, including general employment settings and sedentary employment.  The examiner found she was able to work in loosely supervised settings in which little interaction with the public and supervisors was required.  Her psychiatric disabilities alone, the examiner opined, did not render her individually unemployable.  

In a letter received in May 2012, an employee of an interior design business indicated the Veteran worked there from February 20, 2007, to March 27, 2007.

In a letter received in May 2012, the Veteran's husband reported her service-connected social phobia interfered with their marriage.  He said they do not attend any social functions because she becomes nervous, panicky, and sweaty when entering a room with other people present.  He also reported she had not been able to hold a job because of her social phobia and noted any that job that requires customer interaction, whether in person or over the phone, caused her to have panic attacks.  

In a statement received in May 2012, the Veteran reported her service-connected social phobia had affected her ability to work and said she had been fired from two jobs because she was depressed and withdrawn.  She reported interactions with others cause her to have nightmares, sweats, memory impairment, and sleep difficulties.  She noted she sought therapy in 2007-2008 and would be seeking treatment a VA medical facility in the near future.

In a May 2012 application for TDIU, the Veteran indicated her service-connected social phobia prevented her from securing or following any substantial gainful employment.  She reported she became too disabled to work in March 2007.  She noted she completed 4 years of college.

A May 2012 VA mental health outpatient note shows the Veteran requested mental health care.  She reported she had no friends, isolated herself, and had panic attacks when in social situations.  She was denied the ability to receive VA-funded private counseling, and it does not appear she continued seeking VA treatment at that time.

A June 2012 rating decision granted an increased 70 percent disability rating for the Veteran's service-connected social phobia, effective April 11, 2012.  Her combined evaluation became 70 percent from April 11, 2012.

A June 2012 supplemental statement of the case noted the Veteran's VA treatment records form November 2009 to January 2010 did not show mental health treatment and that there was no evidence of VA or private mental health treatment between November 2009 and April 2012.  

In a June 2012 letter, the licensed professional counselor who evaluated the Veteran in October 2007 noted she met with her on 8 occasions.  She noted she included PTSD due to emotional abuse as a child as a second diagnosis after several sessions.  She noted the Veteran reported severe anxiety at even the thought of touch by another person.  She said the Veteran terminated counseling without notice.  

In her July 2012 notice of disagreement, the Veteran reported she received care for her service-connected social phobia in 2007-2008, but had not received care since because her husband was on active duty and the family had moved numerous times.  She said she also found it hard to receive care because of her disability.  She tried to obtain copies of her treatment records from the private counseling center, but indicated they were unavailable because they only kept records back to 2008.  She noted VA contracted the counseling and suggested they should be part of her VA treatment records.  The Veteran said she stopped seeing the counselor because she felt she wasn't being helped and said she had been seeking a therapist she would be comfortable with since.  

The Veteran was provided a VA hip examination in August 2012.  A right hip strain was diagnosed.  The Veteran told the examiner she was not seeking an increased rating for her service-connected hip disability, but claiming unemployability due to her social phobia.  She reported that flare-ups impact the function of her hip.  She described sharp pain, recently radiating down her left leg.  She said she could not run anymore and could walk 1-2 miles before experiencing pain.  She could lift about 60 pounds and bend and stoop without difficulties.  The examiner performed range-of-motion testing and found the Veteran did not have any functional loss and or/or functional impairment of the hip and thigh.  The examiner reviewed the claims file and found the Veteran's hip disability did not affect her ability to secure and maintain substantially gainful employment.  

In an August 2013 application for TDIU, the Veteran asserted her service-connected social phobia and right hip pain prevented her from securing or following any substantially gainful occupation.  She said she last worked full-time in April 2007.    She noted she had been treated at Lemoore Naval Hospital within the past 12 months, but did not indicate what treatment she received.  She reported working as pet groomer between August 2003 and October 2003, as an office manager between January 2006 and August 2006, as a store manager between October 2006 and January 2007, and as an office manager between February 2007 and April 2007.  She indicated she left her last job because of her disability and had not tried to obtain employment since.  She noted she began pursuing an associate's degree in accounting in January 2013. 

A December 2013 VA mental health case manager note indicates the Veteran's primary diagnosis was PTSD and that she was approved for counseling with a licensed professional counselor, R.K.

In an April 2014 response, a private employer indicated the Veteran worked there as a bookkeeper/office administrator between February 20, 2007, and March 27, 2007, and was terminated for cause.  The employer noted she was not disabled at the time of her employment.  

The Veteran submitted two therapy progress notes from R.K. in May 2014.  A December 2013 note indicates she reported still having anxiety attacks in certain places.  He noted she was making progress.  A note dated December 2014 indicates she was making progress.  She continued to have good insight and problem solving skills.

The Veteran was provided a VA mental examination in May 2014.  Social anxiety disorder (social phobia) was diagnosed.  The examiner noted the Veteran did not have more than one mental disorder diagnosed.  The examiner found the Veteran's level of occupational and social impairment was best described as: "occupational and social impairment with reduced reliability and productivity," as opposed to "occupational and social impairment with deficiencies in most areas" or "total occupational and social impairment."  She reported homeschooling her two children, which took up a lot of her time.  She reported last working 2007, until she was laid off for economic reasons.  She said she told her husband she was never working again.  She said feeling terrified during social interaction and interviews has been a major barrier to her ability to find and maintain work.  She reported she was receiving counseling, but felt uncomfortable with the therapist and was taking a break.  She reported having nightmares about working and getting panic attacks randomly.  She said she memory and concentration difficulties when anxious.  The examiner noted her symptoms include: anxiety, panic attacks that occur weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner found her signs and symptoms continued to meet the criteria for social anxiety and were considered moderate.  She opined the Veteran's ability to feel comfortable in a social setting, such as work, is severely negatively affected by her social anxiety.  However, the examiner noted it appeared she had only worked jobs that involved a high level of social interaction and noted she would likely better benefit from working a job that would allow for independence, little social interaction, and low stress. 

The Veteran was provided a VA musculoskeletal examination in May 2014.  Lumbosacral strain was diagnosed.  The Veteran reported constant pain across the lower lumbar area and both buttocks.  She reported flare-ups that occur a couple times a month, lasting hours, impact the function of her lumbar spine.  She said that she sometimes stays on the couch all day because she is afraid to move because it hurts so much.  The examiner performed range-of-motion testing and found the Veteran had functional loss and/or functional impairment of the spine in the form of pain on motion.  She had intervertebral disc syndrome (IVDS), but had not had any incapacitating episodes in the prior 12 months.  The examiner found her thoracolumbar spine condition impacts her ability to work, noting she would not be able to do repeated bending, lifting, or long standing.  The Veteran reported she was not on physician prescribed bed rest, but had been incapacitated by back pain for 2 weeks in the prior 12 months.  The examiner opined she has difficulty getting out of bed during severe flare-ups, but noted she was unable to specify the degree of motion loss without resorting to mere speculation, as she had not observed her in the situation.  

The Veteran was provided a VA vein examination in May 2014.  Bilateral varicose veins was diagnosed.  She reported noticing left leg varicosities and aching when sitting with her legs in a dependent position.  It was substantially relieved by elevation of the legs and prevented when wearing elastic stockings.  The examiner opined the Veteran's vascular condition impacts her ability to work, noting she avoids prolonged sitting due to left leg aching and swelling.  The examiner further opined the Veteran's service-connected varicose veins and lumbar strain/piriformis syndrome would prevent her from doing repeated strenuous physical labor, but would not preclude sedentary work as long as she could get up and stretch periodically.   The examiner noted she had been a homemaker for 7 years and did office work and went to school before then.  She found heavy chores difficult and asked her husband to help.

A May 2014 VA treatment note indicates the Veteran reported unbearable back pain that had been increasing in severity during the prior 2 weeks.  A June 2014 nursing note indicates she reported low back pain that radiated to her left hip and was exacerbated by sitting and mopping.  She reported having trouble bending over.  She said she did yoga at home for 30 minutes a day.  Low back strain was diagnosed.  Her records indicate she underwent physical therapy.

In a June 2014 response, a private employer indicated the Veteran worked there full-time as a general manager between November 6, 2006, and January 30, 2007.  She voluntarily terminated her employment.

In her July 2014 substantive appeal, the Veteran reported she did not receive treatment for her service-connected social phobia between 2009 and 2011 because she was moving a lot due to her husband being in the military.  She said she sought treatment at a base, but was told they only provided care for short-term issues.  She also asserted her social phobia symptoms made it difficult for her to leave the house and seek care. 

An August 2014 rating decision granted service connection for varicose veins of the Veteran's lower extremities, effective August 16, 2013, and assigned separate 10 percent disability ratings for each leg.  Her combined evaluation became 80 percent from August 16, 2013.

At the March 2015 Board hearing, the Veteran contended she was entitled to a rating in excess of 50 percent for her service-connected social phobia when she filed her 2007 claim for increase.  She said she did not seek treatment during the entire period on appeal because her phobia made it difficult to work with counselors.  She testified that she last worked in early 2007.  She indicated that she was let go from her last job, in part, due to her social phobia.  She said they told her the business needed to downsize, but that she had also been calling in sick a lot because she did not want to be around people due to her phobia.  Her husband testified that her social phobia has prevented her from working since 2007.  He said her phobia also prevents them from socializing.  The Veteran's representative argued that while the VA examiners opined the Veteran could work in certain jobs, the Veteran had been unable to obtain such a "perfect" job.  The Veteran indicated her phobia hindered her ability to find employment because it affected her ability to interview for jobs.  She said she currently homeschools her two children.


Earlier Effective Date Claim

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, a December 2001 rating decision, in pertinent part, granted service connection for social phobia, and assigned a 30 percent disability rating, effective May 22, 2001.  The Veteran filed an application for VA vocational rehabilitation services in April 2002.  In the application, she indicated her service-connected disabilities interfered with her ability to work, but did not assert, and the evidence did not show, that her social phobia had increased in severity.  Accordingly, the Board finds new and material evidence was not received within one year of the notification of the December 2001 rating decision.  The Veteran also did not appeal the decision with respect to the rating assigned.  The December 2001 decision is, therefore, final based on the evidence then of record.  See 38 C.F.R. § 3.156.  The Veteran has not alleged the December 2001 rating decision was based on CUE.

In analyzing this matter with an eye to identifying a legal basis for assignment of earlier effective dates, the Board finds following the December 2001 denial, the first informal claim for increased disability compensation for her service-connected social phobia was a July 24, 2006, VA examination report that shows she reported social phobia had increased in severity.

The Board notes the April 2002 vocational rehabilitation application and March 2003 counseling narrative report cannot serve as informal claims for increase because they are not a VA examination or hospitalization report.  Moreover, they do not indicate the Veteran claimed her service-connected social phobia had increased in severity.  The March 2005 and May 2005 VA treatment notes show the Veteran received mental health treatment, but do not assess her service-connected social phobia and, therefore, do not indicate it had increased in severity.  Likewise, the June 2006 treatment notes show the Veteran requested and received a VA mental health consultation, but do not indicate her service-connected social phobia increased in severity.  Notably, the June 2006 social work consultation note describes mild symptomatology.  Accordingly, as these records did not indicate a worsening of symptoms or increase in severity of the social phobia, they cannot serve as an informal claim for increase.

The next critical question that must be addressed is the date on which entitlement arose, in this case, when it was factually ascertainable that the Veteran's social phobia warranted an increased 70 percent rating, as the effective date of an award is the date of receipt of the claim or the date entitlement arose, whichever is the later.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.400(o)(1), (2) (2014).

Based on the evidence, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking, or mood due to social phobia symptoms prior to April 11, 2012.  

As an initial matter, in this case, it is not factually ascertainable that an increase in disability had occurred within one year of the July 24, 2006, VA examination report.  In this regard, as explained above, while there is relevant evidence within the year prior to July 24, 2006, none of the relevant evidence indicates that it is factually ascertainable that an increase in disability had occurred.  For example, the June 2006 treatment notes show the Veteran requested and received a VA mental health consultation, but do not indicate her service-connected social phobia increased in severity.  In addition, the June 2006 social work consultation note describes mild symptomatology, so the record does not support a finding of an increase in disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9403.

While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a). 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  These ratings reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Per recently changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5.  

The reports of the VA examinations, the treatment records, and lay statements, during this period, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's PTSD have produced deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating prior to April 11, 2012.  During the July 2006 and March 2007 VA examinations and in various statements, the Veteran reported experiencing, anxiety, depression, difficulty sleeping, social isolation, memory problems, obsessional rituals, and an inability to work as a result of her service-connected social phobia prior to April 11, 2012.  The July 2006 examiner noted she was nicely dress and well-groomed.  Her speech, fluency, and articulation were within normal limits.  She was cooperative and made good eye contact throughout the examination.  She was oriented times 4.  She denied homicidal and suicidal ideations.  She had notions of paranoia from time to time, but said it was not overwhelming.  Her thought processes were goal-directed, logical, and coherent.  There were no signs of psychosis.  Her judgment was intact.  Here insight was apparent.  She made errors in a serial 7s examination, which the examiner felt were due to her anxiety.  Her remote memory was impaired.  Her short-term recall was moderately impaired.  Her cognitive function was definitely impacted by her anxieties.  Based on these findings, the examiner diagnosed social anxiety, chronic and severe.  The March 2007 examiner described the severity of her symptoms as "high" and noted there seemed to have been a slight increase in the severity of her symptoms since the July 2006 examination, but, there was no impairment in her thought process.  She denied experiencing delusions, hallucinations, and suicidal or homicidal ideations.  She was friendly and cooperative, oriented times 4, was able to maintain personal hygiene, and perform activities of daily living.  She did not display obsessive or ritualistic behavior, did not have panic attacks, and did not have impaired impulse control.  While she isolated herself significantly, she was able to appropriately interact with others and meet her family responsibilities.  She also continued to work full-time until March 2007 despite reporting that her social phobia made difficult to meet work demands.  Her VA treatment records and the private counseling records present similar findings.  In addition, deficiencies in the area of school were not shown during this period as she indicated her intent to pursue college courses.

In other words, the evidence does not show symptomatology like suicidal ideation, illogical, obscure or irrelevant speech; near continuous panic or depression affecting the ability to function independently; periods of violence related to unprovoked irritability; spatial disorientation; or neglect of personal appearance or hygiene prior to April 11, 2012.  

The Board notes that the Veteran has limited socialization during this period, except with her immediate family (her husband and children), her mother, and a "few friends."  Significantly, while the 2007 VA examiner noted she isolated herself significantly and did not engage in social activities, it was also noted that she was able to appropriately interact with others and meet her family responsibilities.  Further, she worked outside the home until approximately March 2007 and subsequently raised her children, including homeschooling them.  Accordingly, the Board finds that the preponderance of the evidence is against an effective date prior to April 11, 2012, for a 70 percent evaluation.  

The Board recognizes the Veteran's assertions that she is entitled to effective date earlier than April 11, 2012, for the increased 70 percent rating but, as discussed above, the effective date cannot be earlier than the earliest date as of which it is factually ascertainable that an increase in disability had occurred up to a year prior to when the claim for increase was received.  She is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the severity of her disability.  See Jandreau, 492 F.3d at 1377.  To the extent that the Veteran argues that the medical evidence supports an increased disability rating prior to April 11, 2012, she is not competent to make such assertions.  

As the evidence does not make the pertinent increase in disability factually ascertainable prior to April 11, 2012, an effective date prior to that date is not warranted.  

TDIU

The Veteran seeks entitlement to a TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation due to service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the veteran is nonetheless unemployable due to service connected disability.  Id.; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant TDIU on an extraschedular basis in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.

Factors such as employment history, as well as educational and vocational attainments, are for consideration.  38 C.F.R. § 4.16(b).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The standard must be applied in a practical manner.  A "mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a November 2007 notice of disagreement, the Veteran indicated her service-connected social phobia prevented her from working.  At that that time, the Veteran was service connected for social phobia and a right hip disability with a combined evaluation of 60 percent.  Therefore, the schedular criteria for TDIU were not met.  Prior to April 11, 2012, when her combined evaluation became 70 percent, the remaining question is whether TDIU is warranted on an extraschedular basis.  The Board will then consider whether TDIU is warranted on a schedular basis from April 11, 2012.  The Veteran has not asserted her service-connected varicose veins contributed to her unemployability, but the Board will consider their combined effect from the effective date of service connection for that disability, August 16, 2013 (when the Veteran's combined evaluation became 80 percent).  

The Board finds referral for extraschedular consideration is not warranted as the preponderance of the evidence does not show that the Veteran's service-connected disabilities resulted in unemployability prior to April 11, 2012.  At the outset, the Board notes the Veteran has contended she became too disabled to work in March 2007.  A statement from her employer show she worked full-time until March 27, 2007, so entitlement to TDIU is not warranted prior to that date.  The March 2007 VA musculoskeletal examiner found the Veteran's service-connected hip disability had no significant effects on her occupation and only caused mild to moderate functional loss.  The March 2007 VA mental examiner indicated her social phobia had a severe impact on her ability to function in employment, noting she had frequently left jobs due to anxiety, but did not indicate it precluded substantially gainful employment.  

The Board finds the Veteran's assertions as to why she stopped working outside the home to be inconsistent, which reduces her credibility in this regard and lessens the probative weight of these assertions.  She has provided inconsistent accounts of why she left her job in March 2007 and did not return to work.  For example, she told the March 2007 VA examiner she was looking for ways to quit, but informed her VA rehabilitation counselor that she was laid off from her job for financial reasons and that she "decided to stay home" and pursue a Master of Business Administration (MBA) online.  Continuing to pursue an education, itself, shows the Veteran did not believe her service-connected disabilities prevented her from working.  In October 2007, she told the private licensed professional counselor that she had not worked for several years and that she was a stay-at-home mom, partly due to her anxiety, but partly due to choice.  In an April 2014 statement, the employer indicated the Veteran had been terminated for cause and was not disabled at the time of her employment there.  Therefore, the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to her service-connected disabilities.  Therefore, referral for consideration of TDIU on an extraschedular basis prior to April 11, 2012 is not warranted.

The preponderance of the competent evidence also fails to establish that the Veteran is unemployable due solely to her service-connected disabilities on a schedular basis under 38 C.F.R. § 4.16(a).  The April 2012 examiner found the Veteran was unable to function in some occupational settings, but opined she would be able to work in loosely supervised settings in which little interaction with the public and supervisors was required.  Her psychiatric disabilities alone, the examiner opined, did not render her individually unemployable.  The August 2012 hip examiner found the Veteran did not have any functional loss and or/or functional impairment of the hip and thigh and opined her service-connected hip disability did not affect her ability to secure and maintain substantially gainful employment.  The May 2014 mental examiner found her signs and symptoms continued to meet the criteria for social anxiety and were considered moderate.  She opined the Veteran's ability to feel comfortable in a social setting, such as work, is severely negatively affected by her social anxiety.  However, the examiner noted it appeared she had only worked jobs that involved a high level of social interaction and noted she would likely better benefit from working a job that would allow for independence, little social interaction, and low stress.  Notably, both the April 2012 and May 2014 mental examiners found the Veteran's level of occupational and social impairment was best described as: "occupational and social impairment with reduced reliability and productivity," rather than "occupational and social impairment with deficiencies in most areas" or "total occupational and social impairment" even though they were provided with those choices.  The May 2014 musculoskeletal examiner found the Veteran's service-connected hip disability caused functional impairment of her spine, in the form of pain on motion.  The examiner found her thoracolumbar spine condition impacts her ability to work, noting she would not be able to do repeated bending, lifting, or long standing.  The May 2014 vein examiner opined the Veteran's vascular condition impacts her ability to work, noting she avoids prolonged sitting due to left leg aching and swelling.  The examiner further opined the Veteran's service-connected varicose veins and lumbar strain/piriformis syndrome would prevent her from doing repeated strenuous physical labor, but would not preclude sedentary work as long as she could get up and stretch periodically.  Accordingly, the preponderance of the evidence indicates that the Veteran would be able to perform a type of work that requires little interaction with others and limited physical activity.   

While the Veteran's representative argued the Veteran would need to find the "perfect" job to meet her needs during the March 2015 Board hearing, the Board notes the Veteran indicated she had not tried to obtain employment since she became too disabled to work in her August 2013 TDIU application, so the availability of such positions for someone in her position is unknown.  In that regard, the Board notes the Veteran earned a bachelor's degree and indicated she was planning to pursue an MBA online.  In her August 2013 TDIU application, she indicated she was pursuing an accounting degree.  The Veteran's level of education shows she would be able to pursue jobs that do not require physical labor.  And as evidenced by her plan to pursue an MBA online, the Veteran is familiar with how to use computers and of the ability to interact online, which would allow her to pursue employment that permits telework and requires little direct human interaction. 

As noted, the Veteran indicated that she began pursuing an accounting degree in January 2013.  Additionally, during the May 2014 VA mental examination and March 2015 Board hearing, she reported she was homeschooling her two children.  While such a role doesn't require regular interaction with non-family members, it would presumably require some form of interaction with state officials to obtain the necessary materials and to report on her children's progress.  And while she reported severe back pain, she also reported doing yoga 30 minutes a day.  Such activities show the Veteran is capable of performing a high level of intellectual functioning as well as some level of physical activity despite her psychiatric disorder and her back pain caused by her service-connected hip disability.  In that regard, the Board understands pursuing medical care is a necessity, but notes her ability to regularly interact with treatment providers and to appear for VA examinations and a hearing before the undersigned show that while she may find it extremely difficult to interact with others, she is able to do so when she feels it is necessary.  

In sum, the most probative evidence of record shows that the Veteran's service-connected disabilities, alone, do not preclude substantially gainful employment.  While the Veteran clearly has service-connected disabilities that cause occupational impairment, the impact is reflected by her now combined 80 percent rating.  The preponderance of the evidence is against this claim; therefore, the appeal in this matter must be denied.



ORDER

The appeal seeking entitlement to a rating in excess of 50 percent for social phobia prior to April 11, 2012 and a rating in excess of 70 percent from that date is dismissed.

Entitlement to an effective date earlier than April 11, 2012, for the grant of an increased 70 percent disability rating for social phobia is denied.  

Entitlement to TDIU is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


